Title: Abigail Adams to Charles and John Quincy Adams, 22 July 1780
From: Adams, Abigail
To: Adams, Charles,Adams, John Quincy



My Dear Sons

July 22 1780


I must write you a few lines by this opportunity, altho tis a long time since I had the pleasure of hearing from you by your own Hands. You used to be fond of writing and have been very good since your absence. Letters are always valuable from those we Love, if they con­tain nothing but an account of their Health. I cannot but reflect with thankfullness to the Great Preserver of my dear absent Friends, that I have the pleasure of knowing them alive and well, whilst I drop a Sympathetick tear with the family of General Palmer and your unkles over the remains of the Amiable Youth who left them last fall, just reachd the Arms of his Friends, after a long absence, endeared himself to them by his benevolence of Heart, his amiable and virtuous Manners, was summoned by a voilent Fever, and cut of in the full bloom of youth.
Your Friends here all send their affectionate Regard, the domesticks of the family desire to be rememberd to master John and to the dear Charles.
Tis well he went away, he would have been spoilt by the fondness and carressess of his acquaintance. I hope you both live in Brotherly Love and Friendship. Your Brother desires to be particuliarly rememberd to you, have not time to write for him, as the person now waits who is to take this from your ever affectionate Mother,

A A

